DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.  Therefore, the rejections are modified to meet the newly recited details, repeated, and this action is made final.
In particular, Applicant argues that the necessity or desirability of the combination is not shown or suggested by La Montagna or Porta.  However, the desirability of a more robust system is a well-known benefit that need not be found in the references themselves since it is commonly known.  In fact, the invention may not only be desirable, but may be needed.  For example, in the case where the vehicle is used by multiple drivers, a way of distinguishing between drivers, such as by determining a weight, body shape, and/or by facial recognition may well be necessary.  This idea is well-known for one or more car in a fleet that is shared by multiple drivers since these drivers have different seat and other adjustment requirements and/or preferences.  As such, it is not required that this teaching come from the references relied upon themselves.  
Applicant asserts that the examiner has relied upon impermissible hindsight and concludes that the rejections are untenable and should be withdrawn.  As noted in the portion of the MPEP cited by Applicant, hindsight is difficult to avoid since it is difficult for an individual to forget or ignore what he/she already knows.  It is also noted that hindsight is not prohibited, but rather impermissible hindsight is the practice to be avoided.  This means reliance on Applicant’s own invention for the teaching or suggestion to combine.  However, in the present application, that which is common knowledge is relied upon as motivation to combine the references.  Therefore, impermissible hindsight has been avoided, and the rejections can be maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over La Montagna (US 2020/0086996) in view of Porta (US 2021/0008958).
La Montagna shows and discloses the various details set forth in the previous rejection under 102, including a temperature sensor and controller, but lacks disclosing various other sensors that could be incorporated to feed information to the controller.  
On the other hand, Porta has a temperature control system on a vehicle seat similar to that of La Montagna, and further discloses many other sensors for providing information to the controller information that is useful in controlling or operating the heating or cooling system on the seat.  
It would have been obvious to include the various sensors taught by Porta in the system and connected to the controller of the combination with La Montagna because doing so would provide the benefit of controlling the heating and/or cooling system on many bases for a more robust system.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. A seat comprising:
a seat bottom portion (Figure 1 of La Montagna);
a seat back portion supported relative to the seat bottom portion (Figure 1 of La Montagna);
a first temperature control structure provided in a first region of the seat bottom portion (at 34 in Figure 1 of La Montagna) or the seat back portion and adapted to provide a first heating, cooling, and/or ventilating effect therein (paragraph 37 of La Montagna);
a second temperature control structure provided in a second region of the seat bottom portion or the seat back portion (at 32 in Figure 1 of La Montagna) and adapted to provide a second heating, cooling, and/or ventilating effect therein (paragraph 37 of La Montagna);
an input device that generates an input signal (by a management device, as described in paragraph 49 of La Montagna); and
a controller that is configured to operate the first temperature control structure and the second temperature control structure independently of one another in response to the input signal (See paragraphs 37, 49, and 68 of La Montagna), wherein the controller is responsive to either:
a key fob sensor (paragraph 37 of Porta discloses communication devices, including wireless transmission and paragraph 87 discloses the use of V2X or vehicle to everything technology to detect and communicate regarding an object or a person exterior to the vehicle, which are considered to encompass or make obvious a fob sensor); 
a weight sensor (paragraphs 87 and 167 of Porta);
a body shape sensor (paragraphs 73, 85, 96, 109, 111, 164, 166 and 169 and 172 and 174 and 182-183 and 185 for body size and proportions, 173, 180, 181 of Porta); or 
a facial recognition device (paragraphs 64, 86, 97, 164, 190, and 212, where paragraph 212 discloses facial recognition for climate customization in Porta).

2. The seat defined in Claim | wherein the first temperature control structure is located in a first region of the seat bottom portion or the seat back portion where a first portion of an occupant having a first sensitivity to heating, cooling, and ventilating effects would normally be supported during use, and wherein the second temperature control structure is located in a second region of the seat bottom portion or the seat back portion where a second portion of the occupant having a second sensitivity to heating, cooling, and ventilating effects sensitivity to heating, cooling, and ventilating effects would normally be supported during use (element 34 for lower legs in the seat bottom portion and element 32 for buttocks in the seat bottom portion, as shown in Figure 1 of La Montagna).

3. The seat defined in Claim 1 wherein the first temperature control structure is a first seat bottom temperature control structure that is located toward a front of the seat bottom portion at a location where thighs of an occupant of the vehicle seat would normally be supported during use (element 34 is located at a front of the seat bottom and reach to a forward portion of the thighs portion of the seat bottom portion, as shown in Figure 1 of La Montagna).

4. The seat defined in Claim 3 wherein the second temperature control structure is a second seat bottom temperature control structure that is located toward a rear of the seat bottom portion at a location where buttocks of the occupant of the vehicle seat would normally be supported during use (element 32 is located toward a rear of the seat bottom portion and include a buttocks portion of the seat bottom portion, as shown in Figure 1 of La Montagna).

5. The seat defined in Claim 4 further including a third seat bottom temperature control structure that is located in each of a pair of side bolsters of the seat bottom portion at locations where sides of the thighs and buttocks of the occupant of the vehicle seat would normally be supported during use (a third seat bottom temperature control structure 38 in respective bolsters at thigh and buttocks portions of the bolsters, as shown in Figure 1 and described in paragraph 46 of La Montagna).

6. The seat defined in Claim 1 wherein the first temperature control structure is a first seat back temperature control structure that is located toward a bottom of the seat back portion at a location where a lower back of the occupant of the vehicle seat would normally be supported during use (element 30 in Figure 1 of La Montagna).

7. The seat defined in Claim 6 wherein the second temperature control structure is a second seat back temperature control structure that is located in each of a pair of side bolsters of the seat back portion at a location where sides of a torso of the occupant of the vehicle seat would normally be supported during use (elements 38, as shown in Figure 1 and described in paragraph 46 of La Montagna).

8. The seat defined in Claim 7 further including a third seat back temperature control structure that is located toward a top of the seat back portion where an upper back of the occupant of the vehicle seat would normally be supported during use (element 28 in Figure 1 of La Montagna).

9. The seat defined in Claim 8 further including a fourth seat back temperature control structure that is located in a headrest supported on the seat back portion of the vehicle seat (element 26 in Figure 1 of La Montagna)

10. The seat defined in Claim 1 wherein the controller is responsive to one or more input devices for operating the first temperature control structure and the second temperature control structure (paragraphs 37 and 49 of La Montagna).

11. The seat defined in Claim 10 wherein the controller is responsive to a manual control (Figure 3, paragraphs 49 and 75 of La Montagna).

12. The seat defined in Claim 10 wherein the controller is responsive to a temperature sensor (paragraph 69 of La Montagna).


13. The seat defined in Claim 10 wherein the controller is responsive to a key fob sensor (paragraph 37 of Porta discloses communication devices, including wireless transmission and paragraph 87 discloses the use of V2X or vehicle to everything technology to detect and communicate regarding an object or a person exterior to the vehicle, which are considered to encompass or make obvious a fob sensor).

14. The seat defined in Claim 10 wherein the controller is responsive to a weight sensor (paragraphs 87 and 167 of Porta).

15. The seat defined in Claim 10 wherein the controller is responsive to a body shape sensor (paragraphs 73, 85, 96, 109, 111, 164, 166 and 169 and 172 and 174 and 182-183 and 185 for body size and proportions, 173, 180, 181 of Porta).

16. The seat defined in Claim 10 wherein the controller is responsive to a facial recognition device (paragraphs 64, 86, 97, 164, 190, and 212, where paragraph 212 discloses facial recognition for climate customization in Porta).

Claim 1 and 13 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over La Montagna (US 2020/0086996) in view of Bohl (US 2021/0053530).
La Montagna shows and discloses the various details set forth in the rejection under 102 above, including a temperature sensor and controller, but lacks disclosing various other sensors that could be incorporated to feed information to the controller.  
On the other hand, Bohl has a fob sensor for vehicle use authentication.  
It would have been obvious to include the fob sensor taught by Bohl in the system and connected to the controller of the combination with La Montagna because doing so would provide the benefit of an easy identification of the person possessing the fob.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. A seat comprising:
a seat bottom portion (Figure 1 of La Montagna);
a seat back portion supported relative to the seat bottom portion (Figure 1 of La Montagna);
a first temperature control structure provided in a first region of the seat bottom portion (at 34 in Figure 1 of La Montagna) or the seat back portion and adapted to provide a first heating, cooling, and/or ventilating effect therein (paragraph 37 of La Montagna);
a second temperature control structure provided in a second region of the seat bottom portion or the seat back portion (at 32 in Figure 1 of La Montagna) and adapted to provide a second heating, cooling, and/or ventilating effect therein (paragraph 37 of La Montagna);
an input device that generates an input signal (by a management device, as described in paragraph 49 of La Montagna); and
a controller that is configured to operate the first temperature control structure and the second temperature control structure independently of one another in response to the input signal (See paragraphs 37, 49, and 68 of La Montagna), wherein the controller is responsive to either:
a key fob sensor (paragraph 43 of Bohl discloses a key fob sensor); 
a weight sensor;
a body shape sensor; or 
a facial recognition device.

13. The seat defined in Claim 10 wherein the controller is responsive to a key fob sensor (paragraph 43 of Bohl discloses a key fob sensor).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636